 Case 2:19-cv-01594-GMN-DJA Document 14
                                     12 Filed 04/24/20
                                              04/21/20 Page 1 of 6




 1   GABRIEL A. MARTINEZ, ESQ.
     Nevada Bar No. 326
 2   DILLON G. COIL, ESQ.
     Nevada Bar No. 11541
 3
     MICHAEL S. MYERS, ESQ.
 4   Nevada Bar No. 1494
     GREENMAN GOLDBERG RABY & MARTINEZ
 5   2770 s. Maryland Pkwy, Suite 100
 6   Las Vegas, NV 89109
     Phone: 702. 384.1616 ~ Fax: 702.384.2990
 7   Email: gmartinez@ggrmlawfirm.com
            dcoil@ggrmlawfirm.com
 8          mmyers@ggrmlawfirm.com
 9
     Attorneys for Plaintiff
10
                                  UNITED STATES DISTRICT COURT
11
                                      DISTRICT OF NEVADA
12
13    RAUL HERRERA,                                   CASE NO.: 2:19-cv-01594-GMN-DJA
14                   Plaintiff,
15                                                    STIPULATION AND ORDER TO
              vs.                                     EXTEND DISCOVERY DEADLINES
16                                                    (FIRST REQUEST)
      ARAMARK SERVICES, INC., a foreign
17    corporation; DOES I through V; and ROE
      BUSINESS ENTITIES I through V;
18    inclusive,

19                   Defendants.
20
            Pursuant to LR 26-3 and the scheduling order (Doc. 8) in this matter, Plaintiff RAUL
21
     HERRERA, by and through his attorneys of record, the law firm GREENMAN
22
     GOLDBERG RABY & MARTINEZ, and Defendant ARAMARK CORRECTIONAL
23
     SERVICES, LLC, incorrectly named in the complaint as ARAMARK SERVICES, INC., by
24
25   and through its attorneys, LEWIS BRISBOIS BISGAARD & SMITH LLP hereby

26   respectfully submit their Stipulation and Order to Extend Time for Discovery (First Request)

27
28
                                                  1
 Case 2:19-cv-01594-GMN-DJA Document 14
                                     12 Filed 04/24/20
                                              04/21/20 Page 2 of 6




 1   pursuant Rules 6(b) and 26(f) of the Federal Rules of Civil Procedure and Local Rules 6-1
 2
     and 26-4.
 3
             In the most recent Joint Interim Status Report, the Parties did inform that court that
 4
     they were working on a stipulation to extend the discovery deadline and would be submitting
 5
     it shortly (See Doc 11). This is the Parties’ First Request for an Extension of Time, and the
 6
     same is not brought for purposes of delay, but rather for the sole purpose of allowing the
 7
     parties to diligently and adequately prepare their respective cases for either settlement
 8
     discussions or trial.
 9
             This stipulation is brought in compliance with LR 26-4 as it is filed 20 days before the
10
     expiration of Plaintiff’s Initial Expert Disclosure deadline. Due to certain complexities in this
11
     case the parties jointly request a 90-day extension of the deadline for initial expert disclosures,
12
     rebuttal expert disclosures, and deadline to file motion(s) to add parties or amend pleadings.
13
           REASONS WHY THE DISCOVERY REMAINING WAS NOT COMPLETED
14
     WITHIN THE DEADLINES CONTAINED IN THE DISCOVERY SCHEDULING
15
     ORDER
16
             The extension is sought for the following reasons:
17
             Certainly, there is much to do on this matter and the parties acknowledge that they must
18
     be diligent in continuing discovery when they are better able to. Regardless, good cause exists to
19
     extend the discovery deadlines as the Parties would like to engage in meaningful discovery. Due
20
     to “the recent outbreak of the coronavirus disease 2019 (“COVID-19”) in the District of Nevada”
21   (see Temporary General Order 2020-03), there are certain limitations regarding deponents and
22   their availability for deposition.
23           To date, the parties have exchanged Rule 26.1(a)(1) disclosures and supplemented as
24   needed. The Defendants have also propounded discovery, and Plaintiff responded to written
25   discovery requests. Defendants granted Plaintiff multiple extensions to respond to written
26   discovery. Plaintiff has also propounded written discovery to Defendants and have granted
27
28
                                                    2
 Case 2:19-cv-01594-GMN-DJA Document 14
                                     12 Filed 04/24/20
                                              04/21/20 Page 3 of 6




 1   Defendants an extension of time to respond up to May 25, 2020. Currently, Depositions have not
 2   been scheduled due to the recent COVID-19 epidemic.
 3          IT IS HEREBY STIPULATED AND AGREED to by the Parties that the discovery
 4   deadlines in this matter be continued for a period of 90 days to allow the parties additional time
 5   to complete discovery, retain and disclose experts and allow parties additional time to continue
 6   ongoing settlement discussions.
 7     STATEMENT SPECIFYING THE DISCOVERY THAT HAS BEEN COMPLETED.
 8          1.      The parties participated in the Fed.R.Civ.P 26(f) conference;
 9          2.      All parties have made their disclosures pursuant to Fed.R. Civ. P. 26.1(a)(1);
10          3.      Defendants propounded written discovery to Plaintiff.
11          4.      Plaintiff responded to Defendants’ written discovery.
12          SPECIFIC DESCRIPTON OF DISCOVERY THAT REMAINS TO BE DONE
13           1. Plaintiff propounded written discovery to Defendant, answers are due
14               May 25, 2020;
15           2. Continued investigation into product identification.
16           3. The Plaintiff’s deposition is still pending;
17           4. Designation of expert witnesses;
18           5. Designation of rebuttal expert witnesses;
19           6. An Independent Medical Examination of Plaintiff;
20           7. Fact and witness depositions will be taken including the following:
21               A. Plaintiff (within the next 60 days);
22               B. Plaintiff’s treating physicians;
23               C. Defendant’s FRCP 30(b)(6) witnesses;
24               D. Fact witnesses; and
25               E. Expert witnesses
26           8. Additional follow up written discovery.
27
28
                                                       3
 Case 2:19-cv-01594-GMN-DJA Document 14
                                     12 Filed 04/24/20
                                              04/21/20 Page 4 of 6




 1             The Parties are diligently moving forward with discovery. The Parties hereby request
 2   an extension of discovery deadlines and now respectfully request this Honorable Court grant
 3   this joint request to move the deadline for discovery back. The Parties propose additional
 4   Interim Status Reports be set to keep the Court apprised of Discovery progress as detailed
 5   herein.
 6             The current deadline for Plaintiff’s Initial Disclosure of Experts is Monday, May 11,
 7   2020. Accordingly, this request is being brought 20 days prior to that date. Here, good cause
 8   exists because the parties have been diligent in conducting discovery, however, additional time
 9   is needed to complete investigation in this matter and other related discovery.
10             PROPOSED SCHEDULE FOR COMPLETING REMAINING DISCOVERY
11             As a result of the above, it is requested that the discovery deadlines be continued 90 days
12   from their present deadlines as follows along with the addition of multiple additional joint interim
13   status reports to keep the Court Apprised of Discovery Process:
14      PROPOSED SCHEDULE FOR COMPLETING REMAINING DISCOVERY
15                                                           Current Date           Proposed Date
16   ▪ 1st Joint Interim Status Reports                      03/20/2020             Completed
17   ▪ 2nd Joint Interim Status Report                       06/19/2020             09/17/2020
18   ▪ 3rd Joint Interim Status Report                       08/03/2020             11/02/2020
19   ▪ Amend Pleadings/Add Parties                           05/11/2020             08/10/2020
20   ▪ Plaintiff’s Initial Expert Disclosure                 05/11/2020             08/10/2020
21   ▪ Defendant’s Initial Expert Disclosure                 06/12/2020             09/10/2020
22   ▪ Rebuttal Expert Disclosure                            07/13/2020             10/12/2020
23   ▪ Discovery Cut-off                                     09/10/2020             12/09/2020
24   ▪ Dispositive Motions                                   10/09/2020             01/07/2021
25   ▪ Joint Pretrial Order                                  01/08/2021             04/08/2021
26
27
28
                                                      4
 Case 2:19-cv-01594-GMN-DJA Document 14
                                     12 Filed 04/24/20
                                              04/21/20 Page 5 of 6




 1          Extensions or Modifications of the Discovery Plan and Scheduling Order:
 2          Any stipulation or motion must be made no later than 21 days before the subject deadline.
 3   Requests to extend discovery deadlines must comply fully with LR 26.-4.
 4                                        CONCLUSION
 5          Based on the foregoing the Parties respectfully request that this Honorable Court approve
 6   this First Stipulation to Extend the Time for Discovery.
 7
 8      RESPECTFULLY SUBMITTED

 9    DATED this 21st day of April, 2020.              DATED this 21st day of April, 2020.
10
11    GREENMAN, GOLDBERG, RABY &                       LEWIS BRISBOIS BISGAARD &
      MARTINEZ                                         SMITH LLP
12
      /s/ Michael M. Myers                             /s/ Steven Abbott
13    ___________________________________              __________________________________
      GABRIEL A. MARTINEZ, ESQ.                        STEVEN ABBOTT, ESQ.
14                                                     Nevada Bar #10303
      Nevada Bar No. 326
15                                                     6385 S. Rainbow Blvd., Suite 600
      DILLON G. COIL, ESQ.                             Las Vegas, NV 89118
      Nevada Bar No. 11541                             Attorney for Defendant
16
      MICHAEL M. MYERS, ESQ.
17    Nevada Bar No. 1494
      2700 s. Maryland Pkwy, Ste. 100
18    Las Vegas, NV 89109
      Attorneys for Plaintiff
19
20
21
22
23
24
25
26
27
28
                                                   5
 Case 2:19-cv-01594-GMN-DJA Document 14
                                     12 Filed 04/24/20
                                              04/21/20 Page 6 of 6




 1                                                      Case No.: 2:19-cv-01594-GMN-DJA
                                                        Stipulation and Order to Extend
 2                                                      Discovery Deadlines (First Request)
 3
 4
                                           ORDER
 5
 6         Based upon the Stipulation of the Parties hereto, and with good cause appearing

 7   therefor, IT IS HEREBY ORDERED, that the Stipulation to Extend herein above is hereby
 8   Granted.
 9                       24th day of April, 2020
            DATED: this _______
10
11
12
13
14                                   _____________________________________________
15                                      UNIITED
                                      Daniel     STATES DISTRICT JUDGE
                                             J. Albregts
                                      United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 6
